DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10/14/2020 is acknowledged.
Claims 1-9 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2020.
Status of Examination
Claims 1-20 are pending, Claims 1-9 and 14-20 are withdrawn and Claims 10-13 are currently under examination.
Applicants claim a method of treating hypertriglyceridemia in a subject allergic to fish or seafood comprising administering to a subject which is allergic to fish or seafood and which has a fasting baseline triglyceride level of about 500 mg/dl to about 2000 mg/dl, about 1 gram to about 4 grams of pharmaceutical composition comprising at least 90 wt% ethyl eicosapentaenoate and which contains no DHA, wherein the subject experience no rash or eructation, no increased rash or eructation compared to placebo and/or reduced rash or eructation compared to an equivalent milligram dose of a commercially available prescription omega-3 fatty acid composition, such as Lovaza.  The subject may be on concomitant statin therapy.
.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  The term "substantially" as well as “at least about” in claim 10 are relative terms which renders the claim indefinite.  The terms "substantially" and “at least about” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  By reciting “substantially no DHA” one of ordinary skill in the art would not have been apprised of the true metes and bounds and how much DHA is permitted by the claim.  Likewise by placing “about” after “at least”, one of ordinary skill in the art would not have been able to ascertain the threshold amount for what is deemed to read or not read on the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horrobin (WO 2002/096408 A1, of record) in view of Taylor et al. (Journal of Food Science 69.8 (2004): R175-R180, of record), Geiringer et al. (WO 2008/004900 A1, of record) and Opheim (US 2009/0182049 A1, of record), as evidenced by Crevel et al. (Food and Chemical Toxicology, 38.4 (2000): 385-393, of record), Bays et al. (Am J Cardiol, 108 (2011): 682-690, of record), Grenyer et al. (Progress in Neuro-Psychopharmacology & Biological Psychiatry, 31 (2007):1393-1396, of record) and web archived “Lovaza Side Effects” webpage from Drugs.com (hereinafter “Lovaza”, of record).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Horrobin teaches the production of pharmaceutical compositions, such as a liquid, that contains 95% pure ethyl eicosapentaenoate, 50 mg of ubiquinone per g of liquid and which composition has substantially no DHA (IE less than 1% DHA) (abstract, pg16, ln 10-13).  Horrobin teaches administering this composition to a patient at from 0.5 grams to 20 grams a day to treat a cardiovascular disease, which overlaps with the dosage rate of instant claim 10 (pg 16, ln 12-13, claim 12).  Horrobin further recognizes that EPA specifically has a the ability to lower triglyceride levels and thus treat this cardiovascular disease (pg 1, ln 1-6).  Horrobin specifically teaches that the therapeutic effects of the EPA active is significantly enhanced by providing it in more pure forms, and specifically teaches that DHA should be at very low levels or absent (pg 1, ln 21 to pg 2, ln 2).  Horrobin further teach that the ethyl-ester form is relatively non-irritant to the gastrointestinal tract and is a preferred form for delivering the large amounts of EPA by mouth (pg 13, ln 28-30).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Horrobin teach the method as discussed above, but fail to explicitly teach the subject is allergic to fish, that the composition results in the subject experiencing no 
Taylor et al. teach a couple of different methods for determining that one is allergic to at least one type of fish (Table 1, pg R175, col 2, para 5; pg R177, col 1, para 1).  These methods can entail skin testing, histamine release tests, specific IgE or radioallergosorbent testing (Table 1, pg R175, col 2, para 5; pg R177, col 1, para 1).  Taylor et al. then goes on to list some products that are derived from fish, such as fish oil, which the Codex Alimentarious Commission has recommended to be labeled as containing ingredients derived from fish (pg R177, col 2, para 4 to pg R179, col 1, para 7).  Taylor et al. points out that fish oil has not been tested to determine the amount of fish derived proteins within the oil and asserts that fish oil should only contain trace residues of fish protein/allergens and that there are no documented allergic reactions to fish oil in the medical literature (pg R179, col 1, para 6).  This corresponds well with the teachings of the evidentiary reference Crevel et al., which demonstrates that protein levels in refined oils are quite a bit lower than 1% in all oils that were tested (Tables 1 and 2). Taylor et al. further teach that the long-chain, polyunsaturated fatty acids that are obtained from fish oil may also be obtained from algal fermentations because fish derive these fatty acids by feeding on marine algae (pg R179, col 1, para 6).
Geiringer et al. teaches obtaining eicosapentaenoic acid and E-EPA from micro-organisms, which would have been free of fish allergen or fish protein (abstract, Claim 
Opheim discusses current fish oil type treatments for hypertriglyceridemia such as Lovasa which is designed to treat those with very high serum triglyceride levels which is defined as triglyceride levels greater than or equal to 500 mg/dL (para [0007]).  As Lovaza tends to increase LDL cholesterol, the package insert encourages concurrent treatment with a statin to keep the LDL cholesterol at acceptable levels (para [0008]).  
Bays evidences that the administration of a greater than 96% E-EPA composition to patients in a capsule which did not comprise DHA resulted in either no eructation or no increased eructation compared to placebo (Table 4, pg 688, col 1, para 2). 
Grenyer et al. evidences that a composition which comprises 20% EPA and 73% DHA were prone to give the subjects eructation/belch (pg 1394, col 1, para 2, pg 1395, col 1, para 2).
Lovaza evidences that approximately 5% of subjects taking Lovaza experience eructation (pg 1). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to combine the teachings of Horrobin, Geiringer et al., Opheim and Taylor et al. because all of these references discuss long-chain polyunsaturated fatty acids that are obtained from fish/algae, such as EPA.  As Taylor et al. seem to suggest the possible negative side effects of fish oil on those with a fish allergy, one of ordinary skill in the art would have been motivated to provide ultrapure E-EPA compositions, such as those taught by Horrobin, or provide E-EPA derived from micro-organisms which are free from fish proteins and incidentally free from DHA, as is suggested in Geiringer, in order to provide a composition for lowering triglycerides which does not possess proteins from fish which may safely be utilized by those allergic to fish or seafood.  
Regarding the requirement that the composition demonstrates no eructation, no increased eructation compared to control and/or decreased eructation when compared with a commercial product, such as Lovaza, Bays et al. evidences that a composition containing greater than or equal to 96 wt% E-EPA and no DHA demonstrated no eructation and less eructation than control.  Furthermore, both Grenyer et al. and Lovaza evidence that compositions which contain lower amounts of EPA and higher amounts of DHA, such as Lavaza, demonstrate increased eructation compared to the Bays et al. composition as well as rash, which Applicant’s own specification evidences can be a result of exposure to fish products (specification, para [0115]).  Thus, as one of ordinary skill in the art would have been motivated to utilize or produce a composition that contains ultrapure EPA and no fish protein or DHA by utilizing either of the teachings/methods of Horrobin or Geiringer et al., such a composition would have necessarily possessed these same characteristics regarding eructation and reduction of rash. 
Regarding the weight of the composition administered to a patient, as Horrobin teaches an overlapping daily dosage weight with the weight range of the dose claimed, a prima facie case of obviousness has been established.  MPEP § 2144.05.
Based upon the positive hypotriglyceridemic effect of E-EPA suggested byHorrobin, it would have been obvious to one of ordinary skill in the art to reduce the triglyceride levels in a subject which has very high serum triglyceride levels, such as between 500 and 1500 mg/dL, by administering an ultrapure E-EPA composition to such a subject (IE treating hypertriglyceridemia).  Additionally, one of ordinary skill in the art would have been motivated to concurrently administer a statin to one taking E-EPA in order to counteract any LDL-C increase brought about by administration of the E-EPA. and which statin treatment is suggested by the disclosure in Opheim.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is suggestive of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 8 of copending Application No. 16/702236 (hereinafter ‘236). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 5 and 8 of ‘236 disclose a method of treating hypertriglyceridemia in a subject with a fasting baseline triglyceride level of at least 500 mg/dl and who is allergic to fish by administering a pharmaceutical composition comprising 4 grams of ethyl eicosapentaenoate (E-EPA), wherein the ethyl eisosapentaenoate makes up at least 96% of the total fatty acids present and wherein the subject does not develop skin rash after administration of the pharmaceutical composition.  While the content of E-EPA and the weight of a daily dose are more narrow than what is claimed in the instant claim 10, nonetheless the narrower range falls within the broader ranges disclosed in claim 10 and thus claims 5 and 8 render obvious instant claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL L BRANSONExaminer, Art Unit 1616                                                                                                                                                                                                        
/JOHN PAK/Primary Examiner, Art Unit 1699